Citation Nr: 1817983	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a sleep disorder. 

2. Entitlement to a disability rating in excess of 10 percent for chronic bronchitis, to include chronic obstructive pulmonary disease (COPD), prior to March 21, 2012. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1989 to June 1995. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This matter was remanded by the Board in January 2015 for further development and has since been returned to the Board for appellate review.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From October 13, 2010 to March 21, 2012, the Veteran's chronic bronchitis manifested in the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent. 

2. As the Veteran has been granted a 100 percent rating for his chronic bronchitis, to include COPD, from October 13, 2010 onward, the issue of entitlement to TDIU is moot. 


CONCLUSIONS OF LAW

1. From October 13, 2010 to March 21, 2012, the criteria for a rating of 100 percent for chronic bronchitis have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.96, 4.97, Diagnostic Code 6600 (2017).

2. Entitlement to a TDIU is moot. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating: Chronic Bronchitis prior to March 21, 2012

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed. Hart, 21 Vet. App. at 509.

Prior to March 21, 2012, the Veteran's chronic bronchitis was rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6600. He contends that a higher rating is warranted from October 2010 until March 21, 2012-the date a 100 percent rating was assigned for his chronic bronchitis. 

Under DC 6600, a 10 percent rating is assigned for chronic bronchitis for Forced Expiratory Volume in one second (FEV-1) of 81 to 80 percent predicted, or; the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted. 

A 30 percent rating is assigned for a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC or 56 to 70 percent, or; DLCO (SB) 56-65 percent predicted.

A 60 percent rating is assigned for a FEV-1 of 40 to 50 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 56 to 65 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limitation). 

A 100 percent rating is assigned for a FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

In an October 2010 private treatment record the Veteran complained of shortness of breath, wheezing, cough, no fever, no runny nose, no chest pain, and no leg swelling. The Veteran reported that he was going to the emergency room almost every month for wheezing and shortness of breath. The medical provider prescribed the Veteran a nebulizer. 

In an October 13, 2010 VA treatment record, the medical provider noted that the Veteran's shortness of breath had progressed and he had shortness of breath on minimal exertion. The Veteran denied any productive cough, fever, or chills. The medical provider found that the Veteran's Pulmonary Function Test (PFTs) continue to degenerate with spirometric data showing a FVC/FEV-1 in the range of the 20s with a normal ratio. This medical provider noted that this test is worse than past tests. The PFTs administered show forced vital capacity of 1.50 liters, which is 33 percent predicted; and a forced expiratory volume of 1, which is 1.18 liters, which is 31 percent predicted. The medical provider found that this test was a good effort by the Veteran. The medical provider diagnosed an unexplained restrictive lung disease and referred the Veteran for follow-up with specialists. 

In a November 2010 VA treatment record, the Veteran complained of difficulty breathing and a cough that is productive of yellow sputum. In another treatment note, the Veteran complained of a worsening cough that was tight and nonproductive, and shortness of breath and dyspnea on exertion. 

On the November 2010 VA respiratory examination, the Veteran stated that his chronic bronchitis has been worsening over time. He stated that he has flare-ups every few months that last for a number of months. He stated that his last flare-up began October 2, 2010. He stated that he received treatment at the emergency room and has not returned to work. The Veteran stated that he treated his condition with a nebulizer every morning and a couple more times throughout the day. The examiner noted the Veteran's pulmonary history to not include productive cough, hemoptysis, fever, anorexia, respiratory failure, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, pulmonary embolism, or pleurisy with empyema. The examiner found the Veteran's history to be positive of non-productive cough, dyspnea, non-anginal chest pain, night sweats, and bronchiectasis. On the PFT, the examiner noted that the tests administered to the Veteran did not produce accurate results as they did not reflect the Veteran's best effort. On another PFT, the Veteran was not able to produce his best effort and stated that he was too short of breath. The examiner repeatedly observed that the Veteran did not reproduce his best effort before or after the bronchodilator. Therefore, the examiner found that any results may be erroneous. The examiner summarized her findings as a chronic, non-productive, dry cough; shallow breathing; clear lungs (which is inconsistent with active bronchitis or COPD); PFTs have little diagnostic value. The examiner was unable to comment on the existence of or severity of chronic bronchitis. However, the examiner did find that the Veteran had a non-productive coughing disorder. 

In an April 2011 VA treatment record, the Veteran was noted to have a persistent non-productive cough. The medical provider noted the Veteran's history of coughing fits that last seconds to minutes, a cough that awakens the Veteran at night, and that usually resolved on their own with B-blockers. The medical provider observed that the Veteran had a deep raspy dysphonia that has been stable and was associated with his chronic cough.

In a July 2011 statement, the Veteran asserted that he took all tests with the examiner to the best of his ability. He explained that during the PFT, he became light headed and almost became unconscious. He recounted that even though the PFT was causing him pain and irritating his condition, he continued the testing. He stated that when the technician walked with him down the hallway, he had to walk at a very slow pace, with frequent stopping because he was breathing heavily. The Veteran also informed VA that his primary care VA clinic "pulled" him from work in October and he was not able to return.  

In a July 2011 call with VA, the Veteran stated that he woke up having more shortness of breath than normal for him. He stated that he thought his bronchitis was re-occurring. The Veteran stated that his cough was more frequent but was accompanied by mucous that was clear to yellow in color. The VA noted that the Veteran was coughing during the call, but he was able to speak in full sentences. 

In an October 2011 VA treatment record the Veteran reported difficulty breathing. 

Based on the evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that a 100 percent rating from October 13, 2010 to March 21, 2012 is warranted for chronic bronchitis. This is based on the Veteran's October 13, 2010 PFT. In so finding, the Board acknowledges that while the October 13, 2010 medical provider found the test to be valid, the November 2010 VA examiner found the Veteran's PFTs to have little diagnostic value. As a result, the evidence of the PFT on October 13, 2010 is in relative equipoise relating to its validity. Thus, the Board finds that the evidence is in relative equipoise in support of a rating of 100 percent for chronic bronchitis from October 13, 2010 to March 21, 2012. As reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 100 percent rating for chronic bronchitis is warranted from October 13, 2010 to March 21, 2012. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 4.3 (2017).

III. Entitlement to TDIU

The Veteran filed for TDIU on October 25, 2010 in relation to his claim for increased rating for chronic bronchitis. The Veteran has herein been awarded a 100 percent schedular rating for his chronic bronchitis from October 13, 2010. The Board thus finds that the Veteran's claim for entitlement to a TDIU for the period from October 13, 2010 to March 21, 2012 is now moot. In so finding, the Board notes that in Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) the Court of Appeals for Veterans Claims (Court) held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU based on that disability as of the effective date of that rating. Therefore, a separate TDIU rating predicated on the Veteran's chronic bronchitis would be impermissible pyramiding and therefore is not applicable. 38 U.S.C. §1114 (s), Bradley v. Peake, 22 Vet. App. 280 (2008). 


ORDER

From October 13, 2010 to March 21, 2012, entitlement to a rating of 100 percent for chronic bronchitis is granted.

The claim of entitlement to TDIU is dismissed. 


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion may be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one. Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In a November 2010 statement, the Veteran stated that his diagnosed sleep apnea is directly related to his service-connected chronic bronchitis. In December 2010 VA treatment record the Veteran stated that he was exposed to environmental irritants during the Gulf War. 

The September 2016 VA examination and addendum opinions in February 2017 and April 2017 did not adequately address the Veteran's claim of secondary service connection. An opinion regarding secondary service connection requires that the examiner analyze whether a service-connected disability caused or aggravated the claimed disorder. In the September 2016 VA examination and subsequent addendum opinions, the examiner did not address whether the Veteran's service connected disabilities, specifically chronic bronchitis/COPD, aggravated the Veteran's sleep apnea. 

Further, the Board requests that the examiner again address the etiology of the Veteran's sleep apnea as it relates to service and exposure to environmental hazards from the Gulf War. 

Therefore, a remand is required to obtain an adequate VA examination and medial opinion that fully addresses the Veteran's theories of entitlement. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the etiology of his sleep apnea. The entire claims file must be made available to and reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by military service.

The examiner must also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was caused or aggravated by exposure to environmental hazards during service.

The examiner must further provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused by, or aggravated by, his service-connected disabilities, specifically chronic bronchitis/COPD. In this context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of service-connected disabilities.

A complete rationale must be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2. Review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


